Appeal from an order of the County Court of Clinton County which dismissed a writ of habeas corpus. Relator contends that his three prior convictions in Virginia would not constitute felonies if committed in New York. There is no documentary or other proof with respect to these convictions nor any other evidence upon which the court could determine the foreign statute or statutes violated. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.